                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


DEAN HERMOSILLO,

                       Plaintiff,

               v.                                             Case No. 20-C-597

KEVIN A. CARR,
DYLAN RADTKE,
LIEUTENANT RETZLAFF, and
JOHN LANNOYE,

                       Defendants.


                                      SCREENING ORDER


       Plaintiff Dean Hermosillo, who is currently serving a state prison sentence at Green Bay

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. This matter comes before the court on Plaintiff’s motion

for leave to proceed without prepaying the full filing fee and to screen the complaint.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid an initial

partial filing fee of $1.52. Plaintiff’s motion for leave to proceed without prepaying the filing fee

will be granted.




         Case 2:20-cv-00597-WCG Filed 07/14/20 Page 1 of 8 Document 14
                                    SCREENING OF THE COMPLAINT

        The court has a duty to review the complaint and dismiss the case if it appears that the

complaint fails to state a claim upon which relief can be granted. See Hoskins v. Polestra, 320

F.3d 761, 763 (7th Cir. 2003). In screening a complaint, I must determine whether the complaint

complies with the Federal Rules of Civil Procedure and states at least plausible claims for which

relief may be granted. To state a cognizable claim under the federal notice pleading system, Plaintiff

is required to provide a “short and plain statement of the claim showing that [he] is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). It must be at least sufficient to provide notice to each defendant of what he or

she is accused of doing, as well as when and where the alleged actions or inactions occurred, and the

nature and extent of any damage or injury the actions or inactions caused.

        A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The

pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S.

at 555). “The tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above the

speculative level.” Id. at 555 (internal quotations omitted).




                                                       2

          Case 2:20-cv-00597-WCG Filed 07/14/20 Page 2 of 8 Document 14
                                ALLEGATIONS OF THE COMPLAINT

       Plaintiff alleges that, on February 28, 2020, he and his cellmate were in their cell just after

lunch. Plaintiff had come down with an illness and had trouble controlling his bowels for the past

36 hours. At 10:45 a.m., Correctional Officer Fieldhouse and another correctional officer came to

their cell and pulled Plaintiff and his cellmate out for a strip search and cell search. As Plaintiff

and his cellmate were being escorted to the strip-search cage, Plaintiff’s cellmate handed

something to another inmate and said, “Flush this!” Compl. ¶ 5, Dkt. No. 1. The correctional

officers escorting Plaintiff and his cellmate recovered the contraband, which was alleged to be

marijuana and pills. After Plaintiff was strip searched and found to possess no contraband, Plaintiff

alerted officers that he needed to use the bathroom because he was on the verge of defecating on

himself. The officers responded that Plaintiff was about to go back to his cell.

       Lieutenant Retzlaff approached and told the officers to give Plaintiff a urinalysis. Plaintiff

asked Sgt. Lannoye if he could go to the bathroom because he was ill and could barely hold it.

Lannoye told Plaintiff he would have to pee in the cup first. Plaintiff told Lannoye that he would

probably defecate on himself because his stomach “is messed up.” Id. ¶ 12. Plaintiff asked

Retzlaff if he would allow Plaintiff to use the toilet, and Retzlaff responded that Plaintiff could use

the toilet once he urinates. Plaintiff alleges that he told Lannoye and Retzlaff that if he squeezed

to urinate, he would most likely defecate on himself. Plaintiff proceeded with the urinalysis

because he would be given a failed urinalysis and be taken to segregation if he did not comply.

He alleges that he put a paper towel in the back of his boxer briefs and, as soon as he began

urinating, he began to defecate on himself. Plaintiff advised that he was defecating, and Lannoye

told him to sit down on the toilet and finish. Retzlaff, Lannoye, Hoenator, and the other

correctional officers began laughing at Plaintiff. Plaintiff claims he felt humiliated and had fecal



                                                  3

         Case 2:20-cv-00597-WCG Filed 07/14/20 Page 3 of 8 Document 14
matter all over him. Lannoye wet some paper towels and handed them to him to clean himself off

because he had fecal matter on himself and in his shorts. Plaintiff cleaned himself the best he

could and proceeded with the urinalysis.

       Plaintiff asked Retzlaff if he could tell the cell hall to allow Plaintiff to take a shower, as

the showers only ran twice a week. Plaintiff returned to his cell at 11:30 a.m. but was not able to

shower until 3:30 p.m. Plaintiff had a meeting with his social worker at 12:30 p.m. and was

required to attend the mandatory meeting without being showered.

                                     THE COURT’S ANALYSIS

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Plaintiff claims that Kevin Carr and Dylan Radtke

violated his constitutional rights by creating and implementing a policy directing staff to prohibit

inmates from defecating prior to giving a urine sample. A supervisory official may be personally

involved in a constitutional violation by “formulating and directing an unconstitutional policy.”

Del Raine v. Williford, 32 F.3d 1024, 1052 (7th Cir. 1994). The Supreme Court recognizes that

“correctional officials must be permitted to devise reasonable search policies to detect and deter

the possession of contraband in their facilities.” Florence v. Bd. of Chosen Freeholders of Cty. of

Burlington, 132 S. Ct. 1510, 1517 (2012). The court explained that “the task of determining

whether a policy is reasonably related to legitimate security interests is peculiarly within the

province and professional experience of corrections officials,” so that, “in the absence of

substantial evidence in the record to indicate that the officials have exaggerated their response to



                                                 4

         Case 2:20-cv-00597-WCG Filed 07/14/20 Page 4 of 8 Document 14
these considerations[,] courts should ordinarily defer to their expert judgment in such matters.” Id.

In other words, prison officials are given wide latitude to create policies in the interest of security

in the facility. Id.

        Plaintiff asserts that the defendants implemented an unconstitutional policy that led to his

injuries. But the rule requiring that correctional officers ask for a urine sample before an inmate

can sit down on the toilet is reasonable, as it prevents inmates from easily emptying their bladders

or destroying evidence before a urine sample is collected. Prison by its very nature deprives

inmates of the privacy people generally enjoy on the outside. An upset stomach presents difficulty

that can be humiliating and embarrassing, even for individuals who are not incarcerated. Although

Plaintiff’s experience was unfortunate, his complaint contains no allegations from which the court

can infer that the policy is not reasonably related to legitimate penological interests. See id.

Accordingly, Plaintiff has failed to state a claim against these defendants.

        Plaintiff also asserts that Lieutenant Retzlaff and John Lannoye violated his Eighth

Amendment rights when they refused to let him use the toilet before his urinalysis, resulting in

Plaintiff defecating on himself. A prisoner states a claim under the Eighth Amendment “when he

plausibly alleges that the [incident] in question was motivated by a desire to harass or humiliate

rather than by a legitimate justification, such as the need for order or security.” King v. McCarty,

781 F.3d 889, 897 (7th Cir. 2015). Although Plaintiff asserts that Retzlaff and Lannoye subjected

Plaintiff to humiliating and dehumanizing conditions, he does not allege that the search was

designed by the defendants to harass or punish Plaintiff, or that it was not legitimately related to

penological interests. Again, the rule requiring that inmates complete the collection portion of the

urinalysis before sitting down to use the toilet is reasonable. The allegation that Retzlaff, Lannoye

and other correctional officers were laughing at Plaintiff, if true, reflects a callous disregard for



                                                  5

          Case 2:20-cv-00597-WCG Filed 07/14/20 Page 5 of 8 Document 14
Plaintiff’s feelings by correctional officers that ill befits their profession, but it does not rise to the

level of an Eighth Amendment violation. “Not every governmental action affecting the interests

or well-being of a prisoner is subject to Eighth Amendment scrutiny . . . .” Whitley v. Albers, 475

U.S. 312, 319 (1986). It thus follows that Plaintiff has failed to state a claim against Retzlaff and

Lannoye.

        Plaintiff also asserts a failure to train claim. To prevail on a failure to train claim, the

plaintiff must sufficiently allege that he suffered an underlying constitutional violation. See Los

Angles v. Heller, 475 U.S. 796, 799 (1986). Because Plaintiff has failed to allege that he suffered

a constitutional violation, it follows that he cannot proceed on his failure to train claim.

Accordingly, this claim against Radtke, Retzlaff, and Lannoye will be dismissed.

        Plaintiff has failed to state a claim upon which relief can be granted and therefore his

complaint is dismissed without prejudice. If Plaintiff wants to proceed, he must file an amended

complaint curing the deficiencies in the original complaint as described herein. Such amended

complaint must be filed on or before August 13, 2020. Failure to file an amended complaint within

this time period will result in dismissal of this action.

        Plaintiff is advised that the amended complaint must bear the docket number assigned to

this case and must be labeled “Amended Complaint.” The amended complaint supersedes the

prior complaint and must be complete in itself without reference to the original complaint. See

Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir.

1998). In Duda, the appellate court emphasized that in such instances, the “prior pleading is in

effect withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation

omitted). If an amended complaint is received, it will be screened pursuant to 28 U.S.C. § 1915A.




                                                    6

          Case 2:20-cv-00597-WCG Filed 07/14/20 Page 6 of 8 Document 14
        IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 4) is GRANTED.

        IT IS FURTHER ORDERED that on or before August 13, 2020, Plaintiff shall file an

amended pleading curing the defects in the original complaint as described herein.

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $348.48 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If

Plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

order along with Plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

        IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following address:

                                Honorable William C. Griesbach
                                c/o Office of the Clerk
                                United States District Court
                                Eastern District of Wisconsin

                                                    7

         Case 2:20-cv-00597-WCG Filed 07/14/20 Page 7 of 8 Document 14
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure to

do so could result in orders or other information not being timely delivered, thus affecting the legal

rights of the parties. Therefore, failure to provide your correct address could result in dismissal of

your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 14th day of July, 2020.

                                                         s/ William C. Griesbach
                                                         William C. Griesbach
                                                         United States District Judge




                                                     8

         Case 2:20-cv-00597-WCG Filed 07/14/20 Page 8 of 8 Document 14
